MEMORANDUM**
Antonio De La Torre appeals the 46-month sentence imposed by the district *859court following his guilty-plea conviction for re-entry after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291.
De La Torre waived his right to appeal because the sentence imposed was fully consistent with the terms of the plea agreement. See, e.g., United States v. Schuman, 127 F.3d 815, 818 (9th Cir.1997) (per curiam) (dismissing appeal because appellant waived his right to appeal in the plea agreement). Accordingly, we dismiss the appeal.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *859courts of this circuit except as provided by Ninth Circuit Rule 36-3.